DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 2/19/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 objected to because of the following informalities:  Line 13 of claim 1 states “located a front end”, the examiner believes that this should be “located at a front end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soenarjo (PGPub #2013/0087662) in view of Bowers et al. (PGPub #2019/0315449).
Regarding claim 1, Soenarjo teaches a flap support for supporting a flap of a wing for an aircraft, the flap support comprising- a load bearing fairing shell (17) extending along a longitudinal axis between a front end and an aft end (17 as seen in figure 7), and having a U-shaped cross section across the longitudinal axis (17 as seen in figure 7) including a first side wall portion (17 as seen in figure 7), a second side wall portion (17 as seen in figure 7) opposite the first side wall portion (17 as seen in figure 7), and a bottom wall portion (17 as seen in figure 7) connecting the first and second side wall portions (17 as seen in figure 7), wherein the fairing shell partially surrounds an interior space (17 as seen in figure 7), and a reinforcement structure (18) at least partially received in the interior space (18 as seen in figure 6) and mounted to both the first side wall portion and the second side wall portion (18 as seen in figure 6, and 17, 18, and 18a as seen in figure 7), wherein the fairing shell comprises a front attachment device (19a, and 19b) configured for attachment to a main wing (Paragraph 61, line 1-Paragraph 62, line 16), wherein the reinforcement structure comprises an aft attachment device (16, and 30), wherein the aft attachment device is spaced from the front attachment device further to the aft end of the fairing shell (17, 18, 19a, and 19b as seen in figure 7, and 16, and 18 as seen in figure 6) and that is configured for attachment to the main wing (8, and 16 as seen in figure 8), wherein the flap support further comprises a hinge device (18b, 28, and 27 as seen in figure 7), wherein the hinge device is configured for forming an articulated connection to the flap (5, 6, 14a, and 14b as seen in figure 5c, and Paragraph 53, lines 1-11), and wherein the hinge device forms part of the reinforcement structure (18, and 18b as seen in figure 7). But does not teach that the aft attachment device is located a front end of the reinforcement structure, and the hinge device located at an aft end of the reinforcement structure. 
However, Bowers does teach that the aft attachment device is located a front end of the reinforcement structure (330 as seen in figure 3), and the hinge device located at an aft end of the reinforcement structure (302 as seen in figure 3). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aft attachment device at the front of the reinforcement device and the hinge device at the rear of the reinforcement device because Soenarjo and Bowers are both flap support devices.  The motivation for having the aft attachment device at the front of the reinforcement device and the hinge device at the rear of the reinforcement device is that it helps to strengthen the structure by spacing the aft attachment and hinge device so they are not both apply force to the same portion of the reinforcement device.
Regarding claim 2, Soenarjo, as modified by Bowers teaches the flap support according to claim 1, wherein the fairing shell has a streamlined outer surface (17 as seen in figure 7 of Soenarjo).
Regarding claim 3, Soenarjo, as modified by Bowers teaches the flap support according to claim 1, wherein the fairing shell is made of fiber reinforced plastic material (Paragraph 49, lines 1-3 of Soenarjo).
Regarding claim 5, Soenarjo, as modified by Bowers teaches the flap support according to claim 1, wherein the reinforcement structure comprises a first side section mounted to the first side wall portion (17, and 18a as seen in figure 7 of Soenarjo), a second side section mounted to the second side wall portion (17, and 18a as seen in figure 7 of Soenarjo), and a structure bridge connecting the first and second side sections (18c of Soenarjo).
Regarding claim 6, Soenarjo, as modified by Bowers teaches the flap support according to claim 5, wherein the first side section has a first front portion (18a of Soenarjo) resting against and mounted to the first side wall portion (18 as seen in figure 6, 17, and 18a as seen in figure 7 and Paragraph 49, lines 1-10 of Soenarjo), and a first aft portion (18b of Soenarjo) decoupled from the first side wall portion (18 as seen in figure 6, 17, and 18b as seen in figure 7 and Paragraph 49, lines 1-10 of Soenarjo), and wherein the second side section has a second front portion (18a of Soenarjo) resting against and mounted to the second side wall portion  (18 as seen in figure 6, 17, and 18a as seen in figure 7 and Paragraph 49, lines 1-10 of Soenarjo), and a second aft portion (18b of Soenarjo) decoupled from the second side wall portion (18 as seen in figure 6, 17, and 18b as seen in figure 7 and Paragraph 49, lines 1-10 of Soenarjo).
Regarding claim 7, Soenarjo, as modified by Bowers teaches the flap support according to claim 6, wherein the structure bridge connects the first aft portion and the second aft portion (18b, and 18c as seen in figure 7).
Regarding claim 8, Soenarjo, as modified by Bowers teaches the flap support according to claim 6, wherein the hinge device is provided at the first and second aft portions (18b, 26, and 27 as seen in figure 7 of Soenarjo).
Regarding claim 9, Soenarjo, as modified by Bowers teaches the flap support according to claim 8, wherein the first aft portion comprises a first hinge lug (18b and 26 as seen in figure 7 of Soenarjo) and the second aft portion comprises a second hinge lug (18b and 27 as seen in figure 7 of Soenarjo).
Regarding claim 11, Soenarjo, as modified by Bowers teaches the flap support according to claim 5, wherein the aft attachment device comprises a first attachment lug formed at the first side section and projecting upwards from the first side section (16, and 18 as seen in figure 6 of Soenarjo) and a second attachment lug formed at the second side section and projecting upwards from the second side section (16, and 18 as seen in figure 6 of Soenarjo).
Regarding claim 13, Soenarjo, as modified by Bowers teaches the flap support according to claim 1, wherein the front attachment device comprises a plurality of ribs (19a, and 19b of Soenarjo) formed in the fairing shell and extending across the longitudinal axis (17, 19a, and 19b as seen in figure 7 of Soenarjo), wherein the ribs comprise holes that are aligned along the longitudinal axis (19a, and 19b as seen in figure 10 of Soenarjo) to receive a corresponding bolt mounted to the main wing (19a, 19b, and 32 as seen in figure 10, and Paragraph 61, line 1-Paragraph 62, line 16 of Soenarjo).
Regarding claim 14, Soenarjo, as modified by Bowers teaches a wing for an aircraft, comprising: a main wing (3 of Soenarjo), a flap (5 of Soenarjo), and a flap support according to claim 1 (6 of Soenarjo), wherein the front attachment device and the aft attachment device are attached to the main wing (3, 6, and 10 as seen in figure 3, and 4, 8, and 16 as seen in figure 8 and Paragraph 61, line 1-Paragraph 62, line 16 of Soenarjo), and wherein the flap is pivotally connected to the hinge device  (5, 6, 14a, and 14b as seen in figure 5c, and Paragraph 53, lines 1-11 of Soenarjo).
Regarding claim 15, Soenarjo, as modified by Bowers teaches an aircraft comprising the wing according to claim 14 (1, 3, and 6 as seen in figure 1 of Soenarjo).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soenarjo (PGPub #2013/0087662) as modified by Bowers et al. (PGPub #2019/0315449) as applied to claim 1 above, and further in view of Swatton (US #3,594,851).
Regarding claim 4, Soenarjo as modified by Bowers teaches the flap support according to claim 1, but does not explicitly teach that the reinforcement structure is made of metal material.  However, Swatton does teach that the reinforcement structure is made of metal material (Column 3, lines 42-47).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the reinforcing structure be made of metal because Soenarjo and Swatton are both support structures for control surfaces.  The motivation for having the reinforcing structure be made of metal is that metals are very strong materials.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soenarjo (PGPub #2013/0087662) as modified by Bowers et al. (PGPub #2019/0315449) as applied to claim 9 above, and further in view of Berthoud (PGPub #2018/0065731).
Regarding claim 10, Soenarjo as modified by Bowers teaches the flap support according to claim 9, wherein the fairing shell extends beyond the hinge device with the first side wall portion spaced from the first aft portion(10, and 18 as seen in figure 6, and 17 and 18b as seen in figure 7 of Soenarjo), but does not teach that the first side wall portion and the second side wall portion comprise bores aligned with the first and second hinge lugs.
However, Berthoud does teach that the first side wall portion and the second side wall portion comprise bores aligned with the first and second hinge lugs (51 as seen in figure 4, and Paragraph 38, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the side wall portions have bores aligned with the hinge lugs because Soenarjo and Berthoud are both support structures for flaps.  The motivation for having the side wall portions have bores aligned with the hinge lugs is that it helps to strengthen the system at the hinge lugs.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soenarjo (PGPub #2013/0087662) as modified by Bowers et al. (PGPub #2019/0315449) as applied to claim 5 above, and further in view of Witte et al. (PGPub #2015/0203190).
Regarding claim 12, Soenarjo as modified by Bowers teaches the flap support according to claim 5, but does not teach that the aft attachment device comprises a first barrel nut mount arranged at the first side section and a second barrel nut mount arranged at the second side section.  However, Witte does teach that the aft attachment device comprises a first barrel nut mount arranged at the first side section (166, and 168 as seen in figure 6) and a second barrel nut mount arranged at the second side section (166, and 168 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have barrel nut mounts on the attachment device because Soenarjo and Witte are both support structures that connect aerodynamic surfaces to the wing.  The motivation for having barrel nut mounts on the attachment device is that they can help to reduce the weight of the system.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647